AO 91 (Rev 8 i

 

 

 

 

` - - - ' ' U&"St‘b§‘na§ie§’§*%ii§§§$"
United States Distrlct Court FL\ED
soUTHERN 1 DISTRICT oF TExAs !\AN wl mg
M<:ALLEN D:v:s:oN '
UNlTED STA\';"ES OF AMERICA ` CR"V"NAL C@WBEKNQF, Glel'i(
David Trevino-Fierro PRiNc/PAL Case Number:

YOB: 1991

llllexicc _ M719- 0/50

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about `Januag/ 21, 2019 in __Hi_d_a|gg_- `_ COunty» m

 

the " Southern District of Texas defendants(s) did,
(T rack Statutory Language of Ojj‘ense) .

knowing or in reckless disregard of the fact that Jery Noel Treminio-Gomez and Wilmer Ernesto Jaime-
Altamirano, both citizens and nationals of Nicaragua, along with four (4) other undocumented aliens, for a
total of six (6), who had entered the United States in violation of law, did knowingly transport, or move or
attempt to transport said aliens in furtherance of such violation of law within the United States, that is, from
a location near Los Ebanos, Texas to the point of arrest near Los Ebanos, Texas, »

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(ii) FELON¥

 

I further state that I am a(n) U.S. Senior Border Patrol Agent and that this complaint is based on the
following facts: ' '

On January 21, 2019, Border Patrol Agents were conducting ground surveillance near the Rio Grande River in
Los Ebanos, Texas. An agent conducting surveillance observed approximately seven subjects crossing on a raft
into the United States, The agent relayed this information to nearby agents,as well as a camera operator. While
scanning, the camera operator observed six subjects running towards a property gate located off Heriberto Garza
St. Prior to observing the subjects, the camera operator had observed a black sedan parked near this location and
relayed the vehicles description to responding agents. Responding agents encountered a black Chrysler 300
parked at the intersection of Felix Martinez and Heriberto Garza Street. Agents made contact with the occupants
and identified themselves The driver, later identified as David Trevino- Fierro, and six additional occupants Were
all found to be illegally present in the United States, All subjects were transported to the McAllen Border Patrol
Station for processing

Continued on the attached sheet and made a part of this complaint ®Yes:| No
& t v- `C! ` -. l ly a 1 //`/

/ ) 06 l /, /\ 'é nn 74 Signa`tV€ of Com laan nt
` / /.>'2 01//§ ’

/E¥` lD/>rp_v CC[

  
 

 

 

 

Jon M. Chan ' Senior Patrol Agent
Sworn to before me and subscribed` in my presence, Printed Name of Complainant `
January 22, 2019 ' Z ?7/ " at McAllen, Texas
Date ' ' City and State `

Peter E. Ormsby 4 , U. S; Magistrate Judge éoz ;

Name and Title` of Judicia| Offlcer Si§nature of Judicial Offlcer

 

 

Case 7119-m1-Oenrree¢siare§iersrnee@eeaaré Page 2 Of 2
SOUTHERN DlSTRICT OF TEXAS r1
lVIcALLEN, TEXAS

ArTAcHMENT To chlvnNAL c_olleLAlNT:
M-19- 0/5'0 -lv`l

RE: David Trevino-Fierro

CONTINUAT|ON§

Principal Statement

David Trevino-Fierro was read his Miranda Rights. He understood his rights and provided a sworn
statement. `

Trevino, a citizen of Mexico, stated he has picked`up people twice before. The amount he gets paid
depends on the number of people that he picks up, but that usually it would be $350 per person.
Trevino stated that for this smuggling attempt, he was going to get paid $5 00 for each person he
picked up. Trevino also admitted that he knew it was illegal to pick up the people. Trevino claimed
that someone from Mexico called him and he was told to pick up three subjects, but when he arrived,
six subjects boarded his vehicle.

Material Witnesses

Jery Noel Treminio-Gomez and Wilmer Ernesto Jaime-Altamirano were read their Miranda Rights.
Both understood their rights and each provided a sworn statement.

Treminio, a citizen of N1caragua, stated that he crossed the Rio Grande River during the early
morning hours of January 21, 2019. Treminio stated.`that he made his smuggling arrangements and
had already paid 5,'000 Mexican pesos to cross the river. Treminio stated that he crossed the river
along with five (5) other subjects. Upon crossing the river, Treminio stated that he ran a short
distance before loading into a vehicle, Prior to loading into'the vehicle, Treminio remembers being
the third (3rd) pierson to board and that he heard someone say “get in". ' >

Jaime, a citizen ofNicaragua, stated that he crossed the Rio Grande River during the early morning
hours of January 21, 2019. Jaime stated that he and his family made his smuggling arrangements an
had already paid $7, 000. Jaime stated that he crossed the river on a raft. Prior to crossing the Rio
Grande River, Jaime was given instructions to board a black vehicle upon crossing into the United
States. J a1me stated that once they crossed the river, they ran towards a gate where they saw a black
four (4) door vehicle waiting and boarded it

Q.

Page 2

 

 

